Hon., Gordon C, Cass
County Attorney
Iampasas, Texas



            Rer IWe of a pickup licensed with a
                farm license tag.
          Your question as to whether a farmer can take his
family to church In his Ford pickup, licensed with a:Sarm
license tag, and not violate the law, has been received bf "
this department.                                      (5 ,: ,'
         We believe that the IntentIonof the Legislatures,
                                                         .:,'
ia passing section 6a OS article  667% of~our atatutth    was ~‘~
to lessen the burden upon the farmer of operatit&“a    mototi
vehicle that he uses for'farm purposes. In order to lessen
that burden the Legislatureprovided that the farmer might
obtain a license tax, known as a Sarm llcease for SISty
percent (SO$) of the regular commerciallicense S&e,
         The Legislaturenamed certain specific purposes
for which a farmer might use a car ,or other vehicle licensed
with a farm tag, but they obviously could not name all of
the particular fact situationsthat ml&t arise, that would
entitle the farmer to we the car bearing such a license
tag. An examlnatl.on of'the statute reveals to us an IntentIon
that the Sarmer with a vehicle bearing such a license might
use our roads and highways for such purpose6 as were necessary
and incidentalto the operation of his farm. Most assuredly,
the Legislatureknew that the average farmer in Texas could
not aSSord one vehicle to be used for farm purposes aud
another Sunday car that he could use only on Sunday to take
his family to church. In our .opiaionthe Legislature con-
templated that the farmer might use such vehicle to uarry his
SzaUyto church on Sunday, if he so desired.
         We think that It would be a harsh and unsound
constructionof this article to hold that the vehicle licensed
with a farm tag must not be used for any other purpose than
Hon. oordon C. Cass, May 4, 1939, Page 2    (O-706)


that specificallyuamed in the statute. So long as the Sar-
mer dO8S noteabuse the privilege, created by the exemption
provided for In sectj.on6a of article 6675a, he may use his
automobile or vehicle to take his SamIly to church.
          In oti opinion the Sarmer that uses his motor ve-
hicle regularly and continuouslyfor farm purposes as out-
lined in our statutes, and on Sunday takes his family to
church or drives to a neighbor'shouse, he may.do so without
violating article 6673, sectton 68.
                                       Yours very truly
                                          GRHERA$ OF TEXAS
                                  ATTORHl$ST

                             .'
                                  BY      /a/ Morris Hodges
                                              Worrls Hodzeg
HIitOmb~:jl,                                      Ass.Istant
APPROVED: /a/ H.Q.B.
Gerald 6. &la&      :
ATTORREY fSMERl& OF,TEXAS